Citation Nr: 1528555	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma, to include as due to chemical exposure. 

2. Entitlement to service connection for memory loss, to include as due to chemical exposure. 


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1957 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a January 2015 videoconference hearing; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for skin cancer and memory loss.  He attributes these conditions to exposure to benzilate in service.  At the January 2015 hearing, the Veteran indicated that he was submitting additional evidence to support his service connection claims.  The record was, therefore, held open for sixty days.  In May 2015, the Veteran's representative requested an additional fifteen days to submit medical records from the Veteran's current treating physician.  To date, the claims file does not contain recent treatment records from the Veteran's current physician and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding treatment records should be obtained and associated with the Veteran's claims folder. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, that treated the Veteran for his skin cancer and memory loss since service.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Upon completion of the above, readjudicate the claims on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




